Citation Nr: 1327721	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  05-03 432A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for onychomycosis, claimed as foot fungus, to include as due to herbicide exposure.  

2.  Entitlement to service connection for dermatitis, claimed as fungal infection of hands, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1965 to August 1969.  His military decorations include the Vietnam Service Medal and the Republic of Vietnam Campaign Medal with 1960 Device.  He had 3 years and 8 months of foreign and/or sea service.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2004 rating decision in which the RO denied the Veteran's claims for service connection for onychomycosis and for dermatitis, each claimed as due to herbicide exposure. In April 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2005, and in February 2005, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals.  

In August 2006, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran withdrew from appeal for service connection for carpal tunnel syndrome of the right hand.  Page 11 of the transcript.  

As previously noted, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), that reversed a decision of the Board which denied service connection for disabilities claimed as a result of exposure to herbicides.  At issue was VA's definition of 'service in Vietnam' to include service in the waters offshore and service in other locations only if the conditions of service involved duty or visitation in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (2012).  VA appealed the decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit) and imposed a stay at the Board on the adjudication of the claims affected by Haas, affecting the Veteran's current claims on appeal.  

After a subsequent decision rendered by the Federal Circuit (see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008)) and a denial of a writ of certiorari to the United States Supreme Court in January 2009 (see Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009 (No. 08- 525)), the stay was rescinded and the Board resumed adjudication of the previously stayed cases. 

In April 2007, the Board denied service connection for mitral valve prolapse, claimed as a heart condition, but deferred adjudication of the claims addressed herein in light of the Hass stay.  

In May 2009, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development, to include a VA examination.  After completing some of the requested development, the AMC continued to deny the claims (as reflected in a June 2010 supplemental SOC (SSOC) and returned these matters to the Board for further appellate consideration.  

In September 2010, the Board again remanded the claims on appeal to the RO, via the AMC, for completion of the development requested in its May 2009 remand.  The Veteran was also given another opportunity to submit additional evidence in support of his claims.  After completing the requested development, the AMC continued to deny the claims (as reflected in a September 2011 SSOC) and returned the matter to the Board for further appellate consideration.  

In January 2012, the Board again remanded the claims on appeal to the RO, via the AMC, for up-to-date VA treatment records since, and a supplementary opinion to an April 2011 VA dermatology examination.  The supplementary opinion was to consider the significance, if any, of lay evidence of post-service dermatological symptoms.  After completing the requested development, the AMC continued to deny the claims (as reflected in an October 2012 SSOC) and returned these matters to the Board for further appellate consideration. 

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.  

2.  During the Veteran's active service from August 1965 to August 1969, he had brown water service aboard the USS Sphinx (ARL-24), and there is reason to believe that he had duty or periods of visitation in the Republic of South Vietnam.  

3.  Although the Veteran served in Vietnam during the Vietnam era, and is thus presumed to have been exposed to herbicides during service, he has not been diagnosed with a dermatological disability recognized by VA as etiologically related to herbicide exposure. 

4.  Medical evidence indicates that the Veteran had acute and transitory tinea pedis, tinea cruris, and rubella during service,  but that these resolved with further recurrence, and did not result in any chronic determalotological condition.  

5.  There is no competent evidence even suggesting that there is a exists a medical nexus between onychomycosis, claimed as foot fungus, and any incident of the Veteran's service; in fact, the only medical opinion on the question of etiology indicates that the skin infections during service were acute and transitory, having resolved that subsequent episodes of skin involvement were the result of infections of post-service origin and, so, his current onychomycosis is not associated with herbicide exposure or his military service. 

6.  There is no competent evidence even suggesting that there is a exists a medical nexus between dermatitis, claimed as fungal infection of hands, and any incident of the Veteran's service; in fact, the only medical opinion on the question of etiology indicates that the skin infections during service were acute and transitory, having resolved that subsequent episodes of skin involvement were the result of infections of post-service origin and, so, any current dermatitis or fungal infection of the hands and fingernails, is not associated with herbicide exposure or his military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for service connection for onychomycosis, claimed as foot fungus, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  

2.  The criteria for service connection for dermatitis, claimed as fungal infection of hands, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L.No. 106-475, 114 Stat 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed.Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1) which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, pre-rating letters of March and May 2003 provided notice to the Veteran as to what information and evidence was needed to substantiate a claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  Following the Board remands in 2009 and 2010, an October 2010 letter from the AMC provided general information pertaining to VA's assignment of disability ratings and effective dates in accordance with Dingess/Hartman.  This was prior to readjudication of the claims by the September 2011 and October 2012 SSOCs.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of service treatment records (STRs), service personnel records, VA treatment records, and private treatment records.  Statements in support of claims from the Veteran, family members and friends are also on file 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the paperless claims processing system revealed additional medical evidence pertinent to the present appeal that has been carefully reviewed by the Board. 

The Veteran was afforded VA examinations in September 2009 and April 2011 to determine if there is a nexus between his military service and his claimed disabilities.  Moreover, a supplementary opinion was obtained in February 2012 which addressed the lay statements submitted in support of the Veteran's claims.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.326 (2012); McLendon v. Nicholson, 20 Vet. App. 79(2006).  The adequacy of the examinations and medical opinions obtained have not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999). 

The Board remands resulted in obtaining up-to-date VA treatment records from several VA facilities.  And all this was in substantial compliance with the Board remands.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Also of record and considered in connection with the appeal is the transcript of the August 2006 Board hearing.  In  Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  The testimony at the hearing focused on the elements for claim substantiation.  The issues on appeal were identified and the testimony from the Veteran focused on the relevant clinical history and needed elements for service connection.  While the VLJ did not specifically suggest the submission of any evidence that may have been overlooked, any omission in this regard was harmless.  As noted,  these matters were remanded for additional evidence in 2009, 2010, and 2012.  Moreover, neither the Veteran nor representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the RO/Board hearing.  By contrast, the hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  

Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) has been  fulfilled.  See Bryant, 23 Vet. App. at 498-99.  Thus, the Board finds that, consistent with Bryant,  the hearing is legally sufficient.  

Neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the specific claim on appeal.  Under the circumstances, the Board finds that the RO has undertaken sufficient and appropriate development action and that no further action in this regard is warranted.  

II.  Background

The Veteran's service treatment records (STRs) document an upper respiratory infection with a rash on the hands and feet in early October 1965.  Later that month, the Veteran presented with a rash on the trunk and arms and was diagnosed with rubella.  In May 1966 he had a small furuncle with surrounding cellulitis and early lymphangitis on the plantar surface of the right foot.  In June 1966 he had a laceration of the right elbow and the next month it was noted that he had a possible boil on the temporal aspect of his head which he had first noticed bothering him about one week earlier but which had first appeared about one year ago.  Sutures from the right elbow laceration repair were removed.  There was an incidental finding of mild athlete's foot when he was treated for a sore, reddened left leg in January 1967 due to abrasions.  A September 1967 entry reflects complaints of jock rash and findings of a red and inflamed crotch.  In August 1968 he had moderate cellulitis of the left ankle.  

The report of the August 1969 separation examination reflects a normal clinical evaluation of the upper extremities, feet, and skin.  

On file is a November 1968 letter from the Commanding Officer of the USS Sphinx (ARL-24) commending the Veteran for the successful completion of his duties from August 1968 to November 1968.  Since the date of the Veteran's arrival the command had been responsible to maintaining a portion of the assault boats of the Mobile Riverine Force in direct support of combat operations.  The Veteran's service had been while serving in a hostile environment under constant threat of enemy attack in the Mekong Delta area of the Republic of Vietnam.  Military service performance reports confirm that the Veteran worked repairing Riverine Assault Craft in the Mekong River Delta, a combat area.  

Many years post service, an October 1995 private treatment note reflects findings of discolored and loose fingernails and diagnoses of discoloration, onycholysis, and questionable fungus.  A November 1995 statement from a private physician reflects that the Veteran had onychomycosis of the fingernails, tinea manus, and tinea pedis.  

A July 1999 private clinical record indicates that the Veteran had onychomycosis and allergic dermatitis.  Additional private clinical records show treatment from 1999 to 2002 for skin involvement of the hands and feet.  A September 2001 private treatment note reflects complaints of a rash on the hands and diagnoses of dermatitis and onychomycosis.  An April 2002 private treatment note reflects findings of exostosis between the second and third metacarpal bases and significant nail deformities with evidence of skins changes. 

A September 23, 2003, VA outpatient treatment (VAOPT) record reflects that the Veteran complained of having had a fungal infection of his toes and fingernails since having returned from Vietnam.  It was also noted that it had once cleared but had recurred.  

Durng the August 2006 Board hearing the Veteran testified that, as a mechanic in service, he had been exposed to some diesel fuel.  He had received post-service treatment for skin problems in either the 1980s or 1990s.  Prior to seeking such treatment he had, in the 1960s and 1970s, applied creams.  In performing repairs on naval boats had had to set foot on land in Vietnam.  

On VA dermatology examination in September 2009, the Veteran's claim file and medical records were reviewed.  He was evaluated for a skin condition of his hands and feet, as well as onychomycosis of the nails of the fingers and toes.  He reported that he had noticed his nails turning yellow about 30 years ago.  He had been diagnosed with a nail fungus which had been constant.  He had noticed chunks of skin peeling from his hands, which had eventually progressed to include his feet.  On physical examination he had superficial white scale in a moccasin-type distribution of his feet without interdigital involvement.  Most of his toenails were involved, having thickening and discoloration.  He had superficial scaling of the palmar surfaces of his hands, with his left hand being more involved than the right.  His fingernails were thickened, discolored, and there was onycholysis (lifting of the nails from the nail beds).  

The diagnoses were tinea pedis, tinea manus, and onychomycosis.  With respect to review of the STRS, the examiner noted that rubella was an acute viral infection with no known chronic skin residuals.  The entry in the STRs relating to an inflamed crotch did not list an assessment or diagnosis and, so, there was a question of whether it was from a fungal or a yeast infection.  It was noted that a January 1967 STRs, when the Veteran was seen for a sore left leg, had a comment of "mild athlete's feet."  However, the service separation examination report had made no reference to any skin or nail abnormality, other than a tattoo.  The examiner stated that there was no indication of a chronic tinea infection in the STRs or indication of any chronic tinea problems until a September 2003 VA treatment record reflecting that the Veteran complained of chronic nail and skin fungal infections.  The examiner further stated that tinea pedis was quite common and was typically an acute infection.  It was not uncommon for persons to have multiple episodes of tinea pedis.  Tinea pedis was not considered a risk factor for onychomycosis.  

The examiner concluded that, given the lack of any documentation indicating that the Veteran had had a chronic problem with fungal infections since the episode during service and no indication of any nail involvement in the STRs, as well as no credible medical evidence that having tinea pedis was a risk factor for onychomycosis, the current tinea pedis, tinea manus, and onychomycosis of the hands and feet was less likely as not related to service, to include the diagnosis of rubella, complaints of jock rash, and findings of a red and inflamed crotch, and/or findings of athlete's foot, all noted in the STRs.  

In an April 2010 statement a friend of the Veteran's reported that some months after returning from Vietnam he had seen the Veteran's fingernails and toes, and as time went on things got worse.  

In statements dated in 2010, two of the Veteran's friends stated that, prior to service he did not have a fungal infection of his feet or hands but had such infections after service.  A statement from the Veteran's post-service supervisor since 1989 was to the effect that the Veteran had dermatitis which had worsened over the years. 

A November 2010 statement from the Veteran's wife reflects that she had seen him in 1970, at which time the Veteran was unable to grow fingernails or toenails.  When she saw  him in 1990, his hand and feet still looked the same, although a little worse; his hands continued to look as they had in 1970.  

In a December 2010 statement, he Veteran's niece reported that several years after returning from Vietnam, the Veteran's health deteriorated.  His skin looked orange, swollen, and chapped in addition to having multiple other problems.  

The Veteran has submitted photocopies of photographs depicting the ship which the Veteran served upon while in the inland waterways of Vietnam.  He has also submitted color photographs depicting the skin of various portions of his body.  

On VA examination in April 2011, it was noted that, in January 1967, the Veteran was seen for a sore on his left leg and he was noted to have mild athlete's foot.  No medication or other treatment given for the mild athlete's foot.  In September 1967 he was treated with tolnaftate solution for a fungal infection of groin ("jock itch").  He had a rash of hands and feet in October 1965 which was diagnosed as an "ID" reaction to a viral infection and treated with topical hydrocortisone.  The examiner stated that this did not represent either onychomycosis or dermatophytosis.  

The examiner further observed that in 1995 the Veteran was seen by a dermatologist, Dr. H,. who rendered a diagnosis of onychomycosis of fingernails and dermatophytosis of the hands and feet ("tinea mannum and tinea pedis").  In later years, i.e., 2001, he was seen for dystrophic fingernails and toenails, again diagnosed with onychomycosis, and Lamisil was recommended.  This condition was documented on several other visits since 2001 noted in the claims file.  The condition had persisted in spite of taking oral Lamisil or using topical creams.  

On physical examination the Veteran had (1) thickened dystrophic toenails of all toes, (2) scaly, fissuring of skin in web spaces between toes, (3) thickened dystrophic fingernails of all fingernails of both hands, and (4) scaly, thickened skin on the palms of both hands.  

The diagnoses were dermatophytosis (1) Tinea manuum and (2) Tinea pedis, as well as onychomycosis.  

Citing two medical reference sources, the examiner stated that dermatophytosis and onychomycosis of the hands and feet were less likely as not, less than 50 percent probability, caused by or a result of  conditions in service to include rubella, jock rash and findings of red and inflamed crotch, and/or athlete's foot.  The rationale was that onychomycosis was a form of fungal infection which involved the nail bed of fingers and/or toes.  The dermatophytosis which the Veteran currently had involved the skin of the hands (tinea manuum) and the feet (tinea pedis).  

The skin conditions in service such as Rubella, jock rash, and the rash from a viral infection (id reaction) were not medically documented causes of his present type of fungal infections of the hands, feet, and nails.  The only condition which might be associated with his present condition was the mild athlete's foot (tinea pedis) which was documented to have occurred once in 1967. 

The examiner further noted that tinea pedis occurs in two clinically distinctive forms - acute and chronic.  The acute form was usually self limiting but might be recurrent.  It responds to measures that dry the skin, or to antifungal lotions and creams.  It was usually caused by a specific fungus, trichophyton mentagrophytes.  The chronic form of tinea pedis persisted indefinitely if untreated and was associated with the development of onychomycosis of the toenails.  There might also be associated involvement of the hands and fingernails.  It was caused by the fungus trichophyton rubrum. 

Also, there was no documentation of a persistent fungal infection after the initial episode of mild athlete's foot in 1967 and no abnormality of the feet or skin was noted on the discharge physical examination in August 1969.  This absence of persistent signs or symptoms indicated that the infection during active duty was acute tinea pedis which was caused by a different fungus than his present dermatophytosis and onychomycosis. 

The examiner pointed out that there was also a long period, i.e., 28 years, between the time of the Veteran's athlete's foot in service and documentation of more recent onychomycosis and other dermatophytosis.  It was observed that the Veteran's recent condition was associated with multiple risk factors including age, immune status, and exposure to persons having chronic fungal infections, which were likely causes of his present skin diseases. 

The examiner ultimately concluded that, due to the athlete's foot infection during active duty having characteristics of acute tinea pedis, and the lack of a pathophysiological relationship between the other conditions in service and the present dermatophytosis (chronic tinea pedis, tinea manuum) and onychomycosis, it was unlikely that these current skin infections were caused by or associated with the skin abnormalities noted during military service.  

In a February 2012 addendum prepared by another VA physician, it was noted that, in regards to rubella and onychomycosis as well as dermatophytosis, no medical relationship had been established with the diagnosis of fungus of the nails and skin in association with rubella.  While the STRs indicated the presence of a rash of both hands and feet, the diagnosis of rubella weeks after that did not establish rubella as the cause of the fungal infections or its being a fungal rash.  Rubella was associated with a fine rash but this was not fungal in origin but, rather, a skin reaction to an infection itself.  As to jock rash and findings of an inflamed crotch, the Veteran denied currently having these and had not had these for "quite some time" and the Veteran further stated that these were not an issue.  At the Veteran's request, his crotch was not examined.  

The physician observed that the STR entry of athlete's foot was of "mild" athlete's foot when the Veteran was being seen for something else and no further treatment was documented for athlete's foot in his records.  Since athlete's foot was usually self-limiting, and responsive to local treatment, and had a high incidence of re-infections with the new infections not being the same as the prior infections, it was less likely that the present fungal infection of the Veteran's feet was the same one that he had during active service.  Moreover, the dermatophytosis of the hand noted in the STRs, indicated exposure to jet fuel spill during service that was the cause of irritation of the hand.  This apparently resolved and no further skin infections were reported as being chronically treated.  

As for lay statements providing information as to the presence, or not, of disease, three of the four lay statements were medically "sufficient", in the physcian's opinion, to be valid as to contributing medial information.  "Hand fungus, foot fungus" appeared to address only the skin portion of the question at hand.  Without more specific descriptions of what was seen, in the examiner's opinion the statements were of no value ("unvaluable") to provide medical history or information.  The four lay statements which specifically stated that referenced fungal infections of the nails of the fingers and toes, along with skin changes, could be considered.  However, the lack of medical treatment during active service and subsequent lack of treatment or history shortly after service discharge made a medical nexus difficult for the examiner to establish.  

III.  Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain, abnormality of heart action or heart sounds, or urinary findings of casts, or any cough, in-service will permit service connection for, respectively, arthritis, disease of the heart, nephritis or pulmonary disease first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Service connection for a disability requires (1) the existence of a present disability: (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service (the nexus requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed.Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

Certain conditions listed at 38 C.F.R. § 3.309(a) will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Previously, caselaw allowed for continuity of symptomatology to be used beyond the list of chronic diseases in 38 C.F.R. § 3.309(a).  See Savage v. Gober, 10 Vet. App. 448, 495-96(1997), Kent v. Nicholson, 20 Vet. App. 1 (2006) and Barr v. Nicholson, 21 Vet. App. 303 (2007); see also dictum in Groves v. Peake, 524 F.3d 1306, 1309-10 (Fed.Cir. 2008).  However, recently in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) these cases were explicitly overruled by the United States Court of Appeals for the Federal Circuit.  In sum, in Walker, 708 F.3d 1331 (Fed. Cir. 2013) it was held that continuity of symptomatology could be used to establish service connection only for the disorders specifically listed at 38 C.F.R. § 3.309(a) as being "chronic" diseases and not for other disorders which might be chronic in a medical senses much less for non-chronic disorders.  

In Walker, the Court interpreted the interplay between 38 C.F.R. §§ 3.303(b), 3.307(a), and 3.309(a) as permitting service connection for chronic diseases listed at 38 C.F.R. § 3.309(a) in two circumstances.  First, when a listed chronic disease is shown in-service or within a presumptive period under 38 C.F.R. § 3.307 which requires that it be "well diagnosed beyond question" or "beyond legitimate question."  Walker, 708 F.3d 1331 (Fed. Cir. 2013).  The second circumstance is when a condition is noted during service or a presumptive period but is not shown to be chronic or when a diagnosis of chronicity may be legitimately questioned such that a chronic disease is not shown and, here, proven continuity of symptomatology then establishes the nexus with the current disease and also confirms the existence of chronic disease during service.  

In the case of a disease which is not a chronic disease under 38 C.F.R. § 3.309(a), service connection must be established under 38 C.F.R. § 3.303(a) (and not § 3.303(b)) which requires that the "nexus" requirement be satisfied (whereas, under § 3.303(b) provides for presumptive service connection or service connection by use of continuity of symptomatology.  Walker, 708 F.3d 1331 (Fed. Cir. 2013).  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, chloracne or other acneform disease consistent with chloracne shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See, e.g., Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange; Update 2008, 75 Fed.Reg. 81,332 (Dec. 27, 2010); Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed.Reg. 32,540 (June 8, 2010). 

38 U.S.C.A. § 1154(a) requires consideration of all pertinent medical and lay evidence.  "[T]here is no categorical requirement of 'competent medical evidence ... [when] the determinative issue involves either medical etiology or a medical diagnosis'."  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (citing v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) quoting Jandreau , 492 F.3d at 1377 (2007)); see also 38 C.F.R. § 3.307(b) (a determinative factual basis can be shown by medical or competent lay evidence) and 38 C.F.R. § 3.159(a)(1) and(2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313 (Fed.Cir. 2009) (overruling broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical etiology or medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012); 2012 WL 6029502 (C.A.Fed.) (confirming that Davidson, Id., overruled the broad holdings in Buchanan, Id., and Jandreau, Id.).  

The credibility of lay evidence may not be refuted solely by the absence of corroborating medical evidence, but it is a factor.  Buchanan, 451 F.3d at 1336 (lay evidence concerning continuity of symptoms after service, if credible, may be competent, even without contemporaneous medical evidence).  In other words, it may not be determined that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Davidson, 581 F.3d at 1316 (Fed.Cir. 2009) (citing Buchanan, Id.).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Once lay evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

IV.  Analysis

Initially, the Board finds that the Veteran's service aboard the U.S.S. Sphinx in the Mekong Delta was in direct support of combat operations for an extended period of time ,and that he would likely have been exposed to herbicides used in the Republic of Vietnam.  

As the skin disorders which the Veteran claims, and which the evidence shows that the Veteran has or may have had at some point in time, are not among the disabilities listed at 38 C.F.R. § 3.309(e), the Veteran is not entitled to presumptive service connection on this basis, i.e., on the basis of in-service exposure to herbicides.  However, this does not end the Board's inquiry.  When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed.Cir.1994).  As discussed below, the Board finds there is no other basis for an award of service connection in this case.  

During service, the Veteran was treated for various skin manifestations but the absence of subsequent treatment shows that it resolved without residuals.  In fact, the examination for service separation was negative. 

The Veteran and those who submitted supporting lay statements are competent to describe visible or personally observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the STRs fail to demonstrate the combination of manifestations sufficient to identify a chronic skin disorder or chronic residuals of a skin disease sufficient to establish chronicity during service.  Also, no claimed skin disorder is a chronic disease listed at 38 C.F.R. § 3.309(a).  Consequently, continuity of symptomatology is not a viable means of establishing service connection.  

Generally the absence of evidence of contemporaneous complaints or treatment for relevant symptoms and disability does not constitute substantive negative evidence to be weighed against a claim.  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded in that record.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  However, the Federal Circuit held that "'evidence of a prolonged period without medical complaint can be considered' in making a service connection determination."  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) and Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008).  Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  

Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  While competent medical evidence is not always required in a claim for service connection, and competent lay evidence may suffice in appropriate circumstance, competent evidence of some kind, either medical or lay evidence, is required.  

In this case, there are multiple medical opinions on file addressing the nature and etiology of the Veteran's skin diseases.  Each opinion, unfortunately, is negative.  A factor considered in these opinions is that rubella is a viral infection with some skin manifestations but is acute and transitory.  Also, the other skin infections which the Veteran had during service are typically acute and resolved without chronic residuals.  The 2011 opinion specifically found that the tinea pedis during service was most likely of the acute and self-limiting type.  That opinion cited to two different medical sources as the basis for the rationale.  Further, that opinion, and the others, also properly considered the lapse of time without the Veteran's have sought medical treatment.  

Also, the 2012 medical opinion specifically addressed the lay statements in support of the Veteran's claims but found them to be medically insufficient to have any probative value.  The Board has also considered the lay evidence in this case.  The supporting lay statements of family members and friends are subject to the frailties of human recollection and are nonspecific and simply too vague to be of any real value inasmuch as those statements were no more than generic in nature.  While posited as lay evidence, the Veteran's belief that the in-service skin symptoms were a precursor of his current skin diseases is actually a medical opinion in the guise of lay evidence and, as such, is not competent.  Once lay evidence goes beyond the description of the symptoms or features of a claimed condition, to expressing an opinion that involves a question of medical diagnosis or causation that is medical in nature and not capable of lay observation, such statement or testimony is no longer competent.  However, the evidence required to substantiate the claim must be competent, i.e., provided by one qualified through education, training, or experience to offer a medical diagnosis, statement or opinion.  38 C.F.R. § 3.159(a)(1).  The supplementary opinion in 2012 found the lay evidence to be lacking in probative value, and the Board concurs for the reasons expressed within that opinion.  

The Board further finds that no competent medical evidence is of record which relates either the Veteran's current skin disabilities to his active service.  In fact, the only competent medical evidence of record to address the etiology of the skin disabilities are the VA medical opinions which weigh against the claimed disabilities being related to service.  As these opinions were based upon both an evaluation of the Veteran and review of his claims folder, the Board finds that they are supported by an adequate foundation.  Moreover, the opinions provided rationales which are consistent with the evidence of record.  

Here, there is neither competent medical evidence nor lay evidence which is both competent and credible that establishes the required nexus between military service and the current skin diseases.  Thus, the Board finds that the VA medical opinions outweigh, for the reasons explained, the credibility of the Veteran's testimony and lay statements of a putative nexus of his skin symptoms and his military service. 

As the Board may consider only independent competent evidence to support its findings on the questions of a medical diagnosis, not capable of lay observation, and of medical causation, and as there no such evidence favorable to the claims, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for onychomycosis, claimed as foot fungus, to include as due to herbicide exposure, is denied.  

Service connection for dermatitis, claimed as fungal infection of hands, to include as due to herbicide exposure, is denied.  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


